USCA11 Case: 21-12653     Date Filed: 06/22/2022   Page: 1 of 5




                                         [DO NOT PUBLISH]
                           In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                        No. 21-12653
                   Non-Argument Calendar
                   ____________________

JABARI LUCKETT,
                                             Plaintiff-Appellee,
versus
RANDALL CHAMBERS,
Investigator for Columbia County, PD,
in his official capacity, et al.,


                                                   Defendants,


NAPOLEAN JONES,
Officer of Wrens, PD,
USCA11 Case: 21-12653         Date Filed: 06/22/2022    Page: 2 of 5




2                      Opinion of the Court                 21-12653

                                               Defendant-Appellant.


                     ____________________

           Appeal from the United States District Court
              for the Southern District of Georgia
            D.C. Docket No. 1:19-cv-00199-JRH-BKE
                    ____________________

Before WILSON, JORDAN, and BLACK, Circuit Judges.
PER CURIAM:
        Napolean Jones appeals from the district court’s denial of
summary judgment based on qualified immunity on Jabari Luck-
ett’s claims of malicious prosecution. Jones contends he was enti-
tled to qualified immunity from Luckett’s claims because he acted
with arguable probable cause in securing each of the ten arrest war-
rants against Luckett for forgery of a financial transaction card.
                          I. DISCUSSION
        We review de novo a district court’s denial of qualified im-
munity. Townsend v. Jefferson Cnty., 601 F.3d 1152, 1157 (11th
Cir. 2010). In an appeal of such a ruling at summary judgment, we
view the facts in the light most favorable to the non-movant and
draw all inferences in his favor. Bryant v. Jones, 575 F.3d 1281, 1295
(11th Cir. 2009).
USCA11 Case: 21-12653         Date Filed: 06/22/2022     Page: 3 of 5




21-12653                Opinion of the Court                         3

       An arrest without probable cause is an unreasonable seizure
that violates the Fourth Amendment. Grider v. City of Auburn,
618 F.3d 1240, 1256 (11th Cir. 2010). To receive qualified immun-
ity, an officer need not establish actual probable cause, but only
that he had “arguable probable cause” to arrest or prosecute. Id. at
1257 (quotation marks omitted). Arguable probable cause is pre-
sent where reasonable officers, in the same circumstances and pos-
sessing the same knowledge as the defendant, could have believed
that probable cause existed. Id. An officer should not be held per-
sonally liable when he reasonably, but mistakenly, concludes that
probable cause exists. Id. Whether an officer possesses arguable
probable cause depends on the elements of the alleged crime and
the operative fact pattern. Skop v. City of Atlanta, 485 F.3d 1130,
1137-38 (11th Cir. 2007). Under Georgia law, forgery of a financial
transaction card is defined as falsely encoding, duplicating, or alter-
ing the existing encoded information on a financial transaction card
with intent to defraud the purported issuer. O.C.G.A. § 16-9-
32(a)(2).
        The evidence shows that Jones acted with at least arguable
probable cause to support securing ten arrest warrants for forgery
of a financial transaction card, including the two Fred’s cards at is-
sue, and is thus entitled to qualified immunity. See Grider, 618 F.3d
at 1256. The undisputed evidence presented to the district court is
that Investigator Randall Chambers scanned 11 cards that were
confiscated from Luckett and found that 10 of them had numbers
encoded in the magnetic strip that did not match the numbers
USCA11 Case: 21-12653         Date Filed: 06/22/2022     Page: 4 of 5




4                       Opinion of the Court                 21-12653

printed on the front. Luckett acknowledged that “[i]f this is true it
would be forgery,” but did not present any evidence to dispute
Chambers’s findings. While Luckett asserted the encoded num-
bers on the Fred’s cards were identical to the printed numbers, he
only provided evidence (the same evidence Jones presented) that
the final four digits of each number were identical. The evidence
that the encoded numbers were not identical to the printed num-
bers gave Jones a reasonable belief that Luckett had falsely encoded
or altered the existing information on a financial transaction card
in violation of O.C.G.A. § 16-9-32(a)(2). Based on that undisputed
evidence, there was arguable probable cause to obtain arrest war-
rants for those violations.
       The district court erred in determining that an inconsistency
between Jones’s incident report and his arrest warrant affidavits
created a factual issue precluding summary judgment because
there was not a factual issue, or an inconsistency, when the evi-
dence from the investigation is considered. It is undisputed, as re-
flected in the incident report, that the Fred’s cards were validly pur-
chased on September 13, 2016, and Jones learned that fact on Sep-
tember 17, 2016. It is also undisputed, as reflected in the affidavits,
that on September 20, 2016, Jones learned from Chambers that the
numbers printed on those cards did not match the numbers en-
coded on their magnetic strips. And it is undisputed that the cards
were seized from Luckett’s person on September 16, 2016. That
evidence establishes that when Jones prepared the affidavits for the
warrants on September 23, 2016, Jones had arguable probable
USCA11 Case: 21-12653        Date Filed: 06/22/2022    Page: 5 of 5




21-12653               Opinion of the Court                       5

cause to believe Luckett had unlawfully altered the cards after they
were validly purchased.
       Importantly, even if Jones had included in the warrants the
information that the Fred’s cards had been validly purchased, argu-
able probable cause existed. The omission of that information was
not necessary to support the warrants. See Williams v. Aguirre,
965 F.3d 1147, 1165 (11th Cir. 2020) (stating a plaintiff may show
his arrest warrant was unconstitutional by showing an officer in-
tentionally or recklessly made misstatements or omissions neces-
sary to support the warrant).
                        II. CONCLUSION
       Accordingly, we reverse the district court’s denial of quali-
fied immunity to Jones and remand with instructions to grant
Jones’s motion for summary judgment as to Luckett’s malicious
prosecution claims.
      REVERSED and REMANDED.